The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations “the plurality of first … devices” lack antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindbo et al (WO 2013/167907, previously cited).
Note: this rejection is substantially similar to that set forth in the 10/23/20 final Office action. Applicant’s 1/25/21 response (RCE) to that action included limitations that, although not shown in the prior art, were deemed to constitute new matter, as set forth 
It is also noted that, as per the previous actions, any specific passages of the Lindbo document refer to the equivalent US Patent 9,682,822, also previously cited.
Lindbo shows several embodiments of a robotic load handling device 150 for an object handling system 100, including at least Figs. 6-9, the object handling system including a grid 122 having a plurality of grid spaces disposed in a horizontal plane above a plurality of stacks 112 of containers 110, the horizontal plane having perpendicular sets of parallel tracks 122a/b, each grid space defining “an open area”, as broadly claimed, between each perpendicular set of tracks for accessing as associated stack of containers, wherein a single grid space of the plurality of grid spaces has 1X1 dimensions in the horizontal plane, the load handling device 150 comprising a body 152 having a cavity 164, two sets of wheels 154, 156 mounted on perpendicular sides of the body, each set of wheels independently retractable and drivable with respect to each other for movement along parallel tracks in an X or Y direction of the horizontal plane and over an entirety of the grid above the plurality of stacks of containers in the object handling system (col. 13: 40-52), wherein the cavity is sized to accept containers from at least one stack of containers below the plurality of grid spaces, and wherein the cavity has a cross sectional area that aligns with dimensions of a second grid space of the plurality of grid spaces to accept containers according to an orientation of the containers in a respective stack, and wherein the cross-sectional area of the second 
Re claim 16, note lifting means 160 which can be used for containers of a plurality of different heights.
Re claim 20, the cavity is of a size within the body such that containers are lifted clear of the grid above the stacks through the second grid space (e.g., Fig. 9d).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo.
Lindbo shows each of the first and second sets of wheels to comprise two pairs of wheels rather than at least three pairs of wheels.
Nevertheless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Lindbo by providing the robotic load handling device with first and second sets of wheels that each included at least three pairs of wheels, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claims 9-14, 17-19 and 22-25 are allowed.

Claim 27 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action (see the note at the beginning of par. 5).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

5/17/21